Citation Nr: 0502073	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  02-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for diabetes mellitus, rated as 20 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which established entitlement to service 
connection for diabetes mellitus as 20 percent disabling.   

The Board is obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
that vein, the Board construes the veteran's testimony at his 
hearing before the undersigned in August 2004, and other 
statements in the claims file, to raise a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
At the hearing, the veteran also raised a claim of 
entitlement to service connection for a kidney disorder as 
secondary to his service connected diabetes mellitus.  
Inasmuch as those claims are not properly before the Board on 
appeal, they are referred to the RO for disposition as 
appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional medical consultation and treatment records dated 
through June 15, 2004, were received in October 2004, after 
the case had been certified to the Board by the agency of 
original jurisdiction (AOJ).  This evidence has not first 
been considered by the AOJ.  Pursuant to 38 C.F.R. § 20.1304 
(2004), pertinent evidence received by the Board under this 
section requires that the case be returned to the AOJ for 
review, consideration, and preparation of a supplemental 
statement of the case prior to a Board decision, unless the 
appellant has waived AOJ consideration.  

Moreover, the veteran has also indicated that he receives 
routine treatment at the VA medical center in Saginaw, 
Michigan, every three months.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that fulfillment of VA's duty to assist includes the 
procurement and consideration of any clinical data of which 
VA has notice even when the appellant does not specifically 
request that such records be procured.  Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992).

The veteran has also asserted that his service-connected 
diabetes mellitus has increased in severity since his last 
examination in 2001.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).  The veteran should be scheduled 
to undergo a thorough and contemporaneous medical examination 
in light of his contention that his disability has worsened 
since his last VA examination, and in view of his request for 
such an examination.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
result in a denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development: 

1.  The RO should obtain the veteran's 
treatment records from the VA Medical 
Center in Saginaw, Michigan, for the 
period since June 15, 2004, and associate 
them with the claims folder.  If the 
search for such records has negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claims file.

2.  The veteran should be afforded a VA 
medical examination by a VA physician or 
appropriate specialist to ascertain the 
current nature and extent of his diabetes 
mellitus described in terms of the 
relevant rating criteria.  All indicated 
tests and studies should be accomplished.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
completing the requested examination 
report and the examiner must document 
that such review was undertaken.  

?	In particular, the examiner should 
comment on whether the veteran 
requires insulin and has 
restrictions of his activities and 
diet necessitated by diabetes 
mellitus.  The examiner should also 
comment whether the veteran has 
episodes of ketoacidosis or 
hypoglycemic reactions, and, if so, 
whether such episodes require 
hospitalizations or visits to a 
diabetic care provider and comment 
on the frequency of such 
hospitalizations and visits.  The 
examiner should comment on whether 
there is a progressive loss of 
weight and strength. 

3.  The RO should review the record, 
ensuring that all development actions 
have been conducted and completed in full 
and taking corrective action as 
necessary.  

4.  Thereafter, the RO should re-
adjudicate the claim, considering whether 
assignment of "staged" ratings is 
appropriate.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  If the benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued.  The 
SSOC should contain, among other things, 
a summary of the evidence received since 
the last SSOC was issued in December 
2002.  38 C.F.R. § 19.31 (2004). The 
veteran and his representative should be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




